UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-6994 MEXCO ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0627918 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 214 West Texas Avenue, Suite 1101 Midland, Texas (Address of principal executive offices) (Zip code) (432) 682-1119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] The number of shares outstanding of the registrant’s common stock, $0.50 par value, as of August 9, 2012 was 2,035,949. Page 1 MEXCO ENERGY CORPORATION Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and March 31, 2012 3 Consolidated Statements of Operations (Unaudited) for the three months ended June 30, 2012 and June 30, 2011 4 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) as of June 30, 2012 5 Consolidated Statements of Cash Flows (Unaudited) for the three months ended June 30, 2012 and June 30, 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II.OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 CERTIFICATIONS Page 2 Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligations Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,099,116 shares issued and 2,035,949 shares outstanding as of June 30, 2012 and March 31, 2012 Additional paid-in capital Retained earnings Treasury stock, at cost (63,167 shares) ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 3 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, (Unaudited) Operating revenues: Oil and gas $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligations Depreciation, depletion and amortization General and administrative Total operating expenses Operating (loss) profit ) Other income (expense): Interest income 1 Interest expense ) ) Net other expense ) ) (Loss) earnings before provision for income taxes ) Income tax (benefit) expense: Current - Deferred ) ) ) Net (loss) income $ ) $ (Loss) earnings per common share: Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. Page 4 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Common Stock Par Value Treasury Stock Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance at March 31, 2012 $ $ ) $ $ $ Net loss - - - ) ) Stock based compensation - - - Balance at June 30, 2012 $ $ ) $ $ $ SHARE ACTIVITY Common stock shares, issued: Balance at March 31, 2012 Issued - Balance at June 30, 2012 Common stock shares, held in treasury: Balance at March 31, 2012 ) Acquisitions - Balance at June 30, 2012 ) Common stock shares, outstanding at June 30, 2012 The accompanying notes are an integral part of the consolidated financial statements. Page 5 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended June 30, (Unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Deferred income tax benefit ) ) Excess tax benefit from share based payment arrangement - ) Stock-based compensation Depreciation, depletion and amortization Accretion of asset retirement obligations Changes in assets and liabilities: Decrease (increase) in accounts receivable ) Increase in prepaid expenses ) ) Increase in income tax payable - Increase in accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Additions to other property and equipment ) - Proceeds from sale of oil and gas properties and equipment - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Excess tax benefit from share based payment arrangement - Reduction of long-term debt ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Income taxes paid - - Non-cash investing and financing activities: Asset retirement obligations $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 6 MEXCO ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Nature of Operations Mexco Energy Corporation (a Colorado corporation) and its wholly owned subsidiaries, Forman Energy Corporation (a New York corporation) and Southwest Texas Disposal Corporation (a Texas corporation) (collectively, the “Company”) are engaged in the exploration, development and production of natural gas, crude oil, condensate and natural gas liquids (“NGLs”).Most of the Company’s oil and gas interests are centered in West Texas; however, the Company owns producing properties and undeveloped acreage in twelve states.Although most of the Company’s oil and gas interests are operated by others, the Company operates several properties in which it owns an interest. 2.Basis of Presentation and Significant Accounting Policies Principles of Consolidation.The consolidated financial statements include the accounts of Mexco Energy Corporation and its wholly owned subsidiaries.All significant intercompany balances and transactions associated with the consolidated operations have been eliminated. Estimates and Assumptions.In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make informed judgments, estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and affect the reported amounts of revenues and expenses during the reporting period.In addition, significant estimates are used in determining year end proved oil and gas reserves.Although management believes its estimates and assumptions are reasonable, actual results may differ materially from those estimates.The estimate of our oil and natural gas reserves, which is used to compute depreciation, depletion, amortization and impairment of oil and gas properties, is the most significant of the estimates and assumptions that affect these reported results. Interim Financial Statements.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position of the Company as of June 30, 2012, and the results of its operations and cash flows for the interim periods ended June 30, 2012 and 2011.The financial statements as of June 30, 2012 and for the three month periods ended June 30, 2012 and 2011 are unaudited.The consolidated balance sheet as of March 31, 2012 was derived from the audited balance sheet filed in the Company’s 2012 annual report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).The results of operations for the periods presented are not necessarily indicative of the results to be expected for a full year.The accounting policies followed by the Company are set forth in more detail in Note 2 of the “Notes to Consolidated Financial Statements” in the Form 10-K.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the SEC.However, the disclosures herein are adequate to make the information presented not misleading.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Form 10-K. Gas Balancing.Gas imbalances are accounted for under the sales method whereby revenues are recognized based on production sold.A liability is recorded when the Company’s excess takes of natural gas volumes exceed the Company’s estimated remaining recoverable reserves (over produced).No receivables are recorded for those wells where the Company has taken less than its ownership share of gas production (under produced).The Company does not have any significant gas imbalances. Recent Accounting Pronouncements.There were no accounting standards and interpretations issued during the reporting period which were applicable to the Company. 3.Asset Retirement Obligations The Company’s asset retirement obligations (“ARO”) relate to the plugging of wells, the removal of facilities and equipment, and site restoration on oil and gas properties.The fair value of a liability for an ARO is recorded in the period in which it is incurred, discounted to its present value using the credit adjusted risk-free interest rate, and a corresponding amount capitalized by increasing the carrying amount of the related long-lived asset.The liability is accreted each period, and the capitalized cost is depreciated over the useful life of the related asset. Page 7 The following table provides a rollforward of the AROs for the first three months of fiscal 2013: Carrying amount of asset retirement obligations as of April 1, 2012 $ Liabilities incurred Liabilities settled - Accretion expense Carrying amount of asset retirement obligations as of June 30, 2012 Less: Current portion Non-Current asset retirement obligation $ The ARO is included on the consolidated balance sheets with the current portion being included in the accounts payable and other accrued expenses. 4.Stock-based Compensation The Company recognized compensation expense of $43,779 and $27,237 in general and administrative expense in the Consolidated Statements of Operations for the three months ended June 30, 2012 and 2011, respectively.The total cost related to non-vested awards not yet recognized at June 30, 2012 totals approximately $206,168 which is expected to be recognized over a weighted average of 2.86 years. The following table is a summary of activity of stock options for the three months ended June 30, 2012: Number of Shares Weighted Average Exercise Price Per Share Weighted Aggregate Average Remaining Contract Life in Years Intrinsic Value Outstanding at March 31, 2012 $ $ Granted - - Exercised - - Forfeited or Expired - - Outstanding at June 30, 2012 $ $
